Case 1:21-cv-21676-BB Document 5 Entered on FLSD Docket 05/10/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

 EMILIO PINERO,
      Plaintiff,
 vs.
                                                               Case No.: 21-cv-21676-BB
 DE PAZ HOLDINGS, LLC,
      Defendant.


    CERTIFICATE OF COUNSEL REGARDING ANY PRIOR FILINGS UNDER THE
            AMERICANS WITH DISABILITIES ACT PRIOR FILINGS

        As an officer of the Court, and attorney for Plaintiff, I do hereby certify that the above-

 styled case has never been filed with the Clerk of the United States District Court for the

 Southern District of Florida. Under my direction, a search has been made with the result that I

 can find no prior or related filing with the within Plaintiff and Defendant.

        Pursuant to 28 U.S.C. Section 1746, I declare, certify, verify, and state under penalty of

 perjury that the foregoing is true and correct.

                                                   Respectfully submitted May 7, 2021.

                                                   LAUREN N. WASSENBERG, ESQ.
                                                       Attorney for Plaintiff
                                                   Lauren N. Wassenberg & Associates, P.A.
                                                   1825 NW Corporate Blvd., Ste. 110
                                                   Boca Raton, FL 33431
                                                   Ph: 561.571.0646 | Fx: 561.571.0647
                                                   WassenbergL@gmail.com

                                              By: s/ Lauren N. Wassenberg
                                                  Lauren N. Wassenberg, Esq.
                                                      (Fla. Bar No. 34083)




                                              Page 1 of 2
Case 1:21-cv-21676-BB Document 5 Entered on FLSD Docket 05/10/2021 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this May 7, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF and served all counsel of record via

 transmission of Notices of Electronic Filing generated by CM/ECF.

                                          By: s/ Lauren N. Wassenberg
                                              Lauren N. Wassenberg, Esq.
                                                  (Fla. Bar No. 34083)




                                          Page 2 of 2
